DETAILED ACTION
This action is in response to the amendment filed 04 August 2022.
Claims 1, 4–16, and 18–21 are pending. Claims 1, 8, and 12 are independent.
Claims 1, 4–16, and 18–21 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 04 August 2022 have been fully considered but they are not persuasive.
Applicant argues in substance that Tsimelzon does not teach defining widgets remotely (remarks, p. 12) and therefore there would not be a predictable result from combining Tsimelzon with the teachings of the other references. In this case, “defining the widget” refers to selection of a subset of content from a document (in Tsimelzon, a web page) to display on a widget. Therefore, it would have been obvious to allow the user to make the selection on a remote device.
Applicant further argues that the references applied to claim 12 do not teach or suggest various limitations, but does not provide any specific arguments against the citations. Applicant further argues that “receiving update data from a remote server” is not taught or suggested by the references. However, the cited portion of Forstall teaches receiving updates from a content source, which is earlier stated to be external [remote] to the device (Forstall, ¶ 45).
Applicant further argues that Jambou and/or Cui do not teach hosting an application for a plurality of clients (remarks, p. 14). However, Jambou teaches hosting an application on a virtual display which is used to provide a widget to a remote device (Jambou, e.g. fig. 9). Jambou further teaches that the widget system could be implemented as a cloud service that could be accessed by any computing system connected to the network (Jambou, ¶ 61).
Applicant further argues that Jambou does not teach “content copying logic” or “synchronization logic”. However, Jambou is not cited for these limitations. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that Chaudhri does not teach a second visualization (remarks, p. 14–15). The cited portion of Chaudhri teaches displaying controls for a widget, which the user can use to adjust how the data is displayed on the widget, e.g. a location, color, font, etc. (Chaudhri, ¶ 111).
Applicant further argues that Jambou does not teach a “visualization identifier” that is stored in a “content record” in a “content store”. However, Jambou teaches storing metadata including coordinates and extendable regions, which are described earlier as defining the portion(s) of the application that are displayed in the widget, i.e. the form of the visualization (Jambou, ¶ 30).
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 7, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Forstall et al. (US 2006/0277460 A1) [hereinafter Forstall] in view of Shah et al. (US 2017/0212668 A1) [hereinafter Shah], Jambou (US 2018/0024730 A1), and Tsimelzon, Jr. (US 2004/0177148 A1) [hereinafter Tsimelzon].
Regarding independent claim 1, Forstall teaches [a] mobile device, comprising: A processing device, e.g. a cell phone or PDA (Forstall, ¶ 46).	a display device; The processing device has a presentation device, e.g. a display (Forstall, ¶ 46).	at least one processor; and (Forstall, ¶ 146)	memory storing instructions executable by the at least one processor, wherein the instructions, when executed, cause the mobile device to: (Forstall, ¶ 147)	generate a user interface display, on the display device; A dashboard is presented on a display (Forstall, ¶ 87).	based on input received through a user input mechanism […], generate a graphical object associated with a location on the user interface display; and A user may select a clipping engine [pinning system] to clip [pin] content (Forstall, ¶ 50); the user may launch the clipping application to make the clipping (Forstall, ¶ 61).	display, on the display device a representation of a remotely stored source document that is stored remote from the mobile device and corresponds to a document authoring and a content selection actuator; A user may select an area of interest of content to be clipped (Forstall, ¶¶ 53, 55, 63). The clipping application may have a toolbar or toolbars with tools [actuators] for performing the various functions (Forstall, ¶ 125). The content source may be a document (Forstall, ¶ 46) that is external to the device (Forstall, ¶ 45), and may be a shared document (Forstall, ¶ 116).	based on input indicating user actuation of the content selection actuator, select a subset of the content from the remotely stored source document; The content displayed in the clipping is based on the area selected by the user (Forstall, ¶¶ 61–63).	[…]	a document identifier that identifies the remotely stored source document; A digital content source, which may be a web page, file, document, or spreadsheet, is selected by the user, and identification of the digital content source is maintained (Forstall, ¶¶ 8–10).	a content identifier that identifies the subset of content selected from the remotely stored source document; and A selected portion of the digital content source is identified and the identification is maintained (Forstall, ¶¶ 8–10).	[…]	receive update data from the remote computing system, wherein the update data is associated with the transmitted object identifier and represents an update to the subset of the content that is based on the document identifier and the content identifier sent to the remote computing system; and The content in the clipping may be refreshed according to a timer-based frequency (Forstall, ¶ 71) or based on updates received from, e.g. a publish-and-subscribe system [remote computing system] (Forstall, ¶ 129).	display the updated content on the graphical object. A presentation engine presents the clipped content, e.g. in the user interface (Forstall, ¶ 57).
Forstall teaches generating a clipping widget after selecting content to be clipped, but does not expressly teach generating the widget prior to selecting content. However, Shah teaches:	[based on input received through a user input mechanism] corresponding to the user interface display, [generate a graphical object associated with a location on the user interface display] A dashboard [first UI display] is a displayed, having a button [user input mechanism] to create a new widget [graphical object] (Shah, ¶ 334). The user selects the type for the widget, and an empty widget is placed on the dashboard (Shah, ¶¶ 334–336, FIG. 61). The widget may display an image [document], which can be configured by clicking a button in the widget (Shah, ¶ 350, FIGs. 72–73).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Forstall with those of Shah. Doing so would have been a matter of substituting one known element (creation of the widget/clipping after selecting the content) for another (creation of the widget/clipping before selecting the content) to obtain a predictable result (a dashboard for displaying clippings of, e.g. documents, wherein the widgets/clippings can be created prior to choosing the content).
Forstall/Shah teaches pinning objects, but does not expressly teach a remote pinning system using “object identifiers”. However, Jambou teaches:	[a document identifier that identifies the remotely stored source document;] The widget application receives user input specifying an application to display in a widget (Jambou, ¶ 38). The application may be for displaying documents (Jambou, ¶ 18).	[a content identifier that identifies the subset of content selected from the remotely stored source document; and] The widget application receives user input specifying a portion of an application GUI (Jambou, ¶ 39).	an object identifier that identifies the graphical object and associates the graphical object with the subset of content; and A remote computing device provides widgets to mobile devices (Jambou, ¶ 21). A widget [pinned object] is created, and a unique widget identifier [object identifier] is generated that associates a virtual display with an application (Jambou, ¶ 23); the application is displayed on the virtual display, and the widget displays the content from the virtual display (Jambou, ¶ 23); an indication including the identifier may be sent from the widget to the widget application (Jambou, ¶ 25); the unique widget identifier is used to map the widget to the virtual display (Jambou, ¶ 25).	[receive update data from the remote pinning computing system, wherein the update data is generated by the remote pinning computing system based on the] transmitted object identifier and represents an update to the content from the remotely stored source document; The user input is transmitted with the unique identifier in order to, e.g. refresh the widget or transmit a result of a widget operation (Jambou, ¶ 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Jambou with those of Forstall and Shah. One would have been motivated to do so in order to enable the user to create widgets from arbitrary applications using virtual displays mapped to the widgets based on the identifiers (Jambou, ¶¶ 25–27).
Forstall/Shah/Jambou teach creating widgets for viewing documents using a remote server, but does not expressly teach selecting the document and subset of content using the client, and sending the identifying information to the server. However, Tsimelzon teaches:	send to a remote computing system that is remote from the mobile device over a communication network: A client sends selection information for a portion of a page [document] to a server (Tsimelzon, ¶¶ 13).	[a document identifier that identifies the remotely stored source document;] The selection information includes a requested web page (Tsimelzon, ¶ 14).	[a content identifier that identifies the subset of content selected from the remotely stored source document; and] The selection information includes a subset of the information on the page (Tsimelzon, ¶ 14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Tsimelzon with those of Forstall, Shah, and Jambou. Doing so would have been a matter of simple substitution of one known element (defining the widgets on the same device as the widget application, as in Jambou) for another (defining the widgets remotely, as in Tsimelzon) to obtain a predictable result (a remote widget system, wherein the application, document, and portion thereof are defined using the client device).
Regarding dependent claim 7, the rejection of parent claim 1 is incorporated and Forstall/Shah/Jambou/Tsimelzon further teaches:	wherein the remotely stored source document comprises a spreadsheet document having a set of cells, and the selected subset of content comprises a subset of the cells, the subset comprising some, but not all, of the set of cells in the spreadsheet document. The content source may be a spreadsheet or portion thereof (Forstall, ¶ 9); the area of interest [portion] may be identified using cell numbers (Forstall, ¶ 127).
Regarding dependent claim 21, the rejection of parent claim 1 is incorporated and Forstall/Shah/Jambou/Tsimelzon further teaches:	wherein the instructions cause the mobile device to:	detect a content modification user input representing a modification of the content displayed on the graphical object; and The user can modify a document displayed in a clipping, e.g. editing text (Forstall, ¶¶ 77, 78). The user may create a widget for displaying a document, and interact with the document via the widget (Jambou, ¶ 22).	send an indication of the modified content to the remote computing system. Interactions with the application GUI via the widget are translated to the application (Jambou, ¶ 25).
Claims 4–6 are rejected under 35 U.S.C. § 103 as being unpatentable over Forstall, Shah, Jambou, and Tsimelzon, further in view of Chaudhri et al. (US 2006/0206835 A1) [hereinafter Chaudhri].
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated. Forstall/Shah/Jambou/Tsimelzon teaches configuring preferences such as interactivity, display area, sound, etc. (Forstall, ¶ 55) but does not expressly teach switching between visualizations of content. However, Chaudhri teaches:	wherein the instructions cause the mobile device to:	based on a visualization selection user input, identify a selected visualization; and The user can change the preferences from the menu displayed in response to selecting the icon (Chaudhri, ¶ 111). The widget configuration options can include changing the format of the display of data, e.g. for package tracking or time display (Chaudhri, ¶ 191, 193) or the paper color/font for a sticky note (Chaudhri, ¶ 111).	display the graphical object with the selected visualization. The widget is restored, reflecting any changes made via the preferences controls, after the user dismisses the preferences controls (Chaudhri, ¶ 111).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chaudhri with those of Forstall, Shah, Jambou, and Tsimelzon. One would have been motivated to do so in order to make it easier to configure the user interface, thereby allowing the user to more easily make use of the information displayed (Chaudhri, ¶¶ 15–20).
Regarding dependent claim 5, the rejection of parent claim 4 is incorporated and Forstall/Shah/Jambou//Tsimelzon/Chaudhri further teaches:	wherein the instructions cause the mobile device to:	generate a visualization identifier that identifies the selected visualization; and Widget preferences are stored by the server [and therefore preference data must be received from the client, i.e. a “visualization identifier”] (Chaudhri, ¶ 132).	send the visualization identifier to the remote computing system. The configuration information is stored by the dashboard server (Chaudhri, ¶ 122). The configuration information includes the widget preferences (Chaudhri, ¶ 132).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated. Forstall/Shah/Jambou/Tsimelzon teaches configuring preferences such as interactivity, display area, sound, etc. (Forstall, ¶ 55) but does not expressly teach switching between visualizations of content. However, Chaudhri teaches:	wherein the instructions cause the mobile device to:	display a visualization actuator; and An icon for setting widget preferences may be displayed, e.g. in response to a mouseover (Chaudhri, ¶ 110). A stocks widget has buttons for editing which stocks are displayed, or selecting the timescale for a graph (Chaudhri, ¶ 187, FIG. 19).	based on input indicating user actuation of the visualization actuator, switch between visualizing the updated content on the graphical object through a first visualization to visualizing the updated content on the graphical object through a second visualization. The preferences may be displayed, e.g. in a conventional dialog box, or on the “back” of the widget using a flip over animation (Chaudhri, ¶¶ 110–111).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chaudhri with those of Forstall, Shah, Jambou, and Tsimelzon. One would have been motivated to do so in order to make it easier to configure the user interface, thereby allowing the user to more easily make use of the information displayed (Chaudhri, ¶¶ 15–20).
Claims 8–11 are rejected under 35 U.S.C. 103 as being unpatentable over Jambou in view of Gangadharappa et al. (US 2010/0162274 A1) [hereinafter Gangadharappa], Cui et al. (US 2006/0069687 A1) [hereinafter Cui], and Tsimelzon.
Regarding independent claim 8, Jambou teaches [a] server computing system, comprising:	a content store;	a communication interface configured to communicate with a [client device] over a communication network; A network interface for communicating with, e.g. a mobile device (Jambou, ¶ 47).	at least one processor; and A processor (Jambou, ¶ 42).	memory storing instructions executable by the at least one processor, wherein the instructions, when executed, provide: A memory connected to the processor via a bus (Jambou, ¶ 42).	an application interaction system that includes application-specific logic configured to control a document authoring application remotely hosted for the plurality of client devices; A computing device, e.g. a server, having a plurality of applications (Jambou, ¶ 21) including a word processing application (Jambou, ¶ 22). The system may be implemented as a cloud service accessible by any computing device connected to a network (Jambou, ¶ 61).
Jambou teaches receiving a selection of a GUI of the application for generating a widget (Jambou, ¶ 23), but does not expressly disclose doing so via the mobile device. However, Gangadaharappa teaches:	content identifying logic configured to receive, […] an indication of a content selection user input indicative of a selected portion of content in a document that is stored remote from the particular client device, the document corresponding to a particular graphical object at a location on a screen of the particular client device; A user may choose to create a widget of a web application from a client device (Gangadharappa, ¶¶ 19–21).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Gangadharappa with those of Jambou. One would have been motivated to do so as a matter of substituting an element (creating widgets on the host/server device) for another (creating the widgets on the client device) to produce a predictable result (the widget creator of Jambou, wherein the user specifies the widget content on the client device).
Jambou/Gangadharappa further teaches:	content copying logic configured to copy the selected portion of content from the document to a content record in the content store, the content record storing: The application is displayed on a virtual display, which outputs the selected portions to the widget (Jambou, ¶¶ 24–27, 35, 38).	[…]; and	an object identifier that identifies the particular graphical object on the particular client device; and A unique identifier is generated for each new widget (Jambou, ¶¶ 23, 39).	synchronization logic configured to synchronize content changes in the selected content from the document to the content store and intermittently send the synchronized content changes to the particular client device based on the client device identifier and the object identifier. The user’s interactions with the widget are transmitted back to the device having the virtual display, and the virtual display refreshes the widget (Jambou, ¶¶ 30, 34, 37, 38).
Jambou/Gangadharappa teaches generating a widget [pinned content] but does not expressly teach a mobile device ID. However, Cui teaches:	[a communication interface configured to communicate with a] plurality of client devices [over a communication network] A content server and client device, in communication with a plurality of remote devices, which can receive clipped content (Cui, ¶¶ 16–23).	[the content record storing:]	a client device identifier that associates the content record with the particular client device; and A user may clip content (Cui, ¶ 45) and a remote device identifier is stored with the clip (Cui, ¶¶ 46–47).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Cui with those of Jambou and Gangadharappa. One would have been motivated to do so in order to maintain continuity of the session between the remote device and the host device (Cui, ¶ 15).
Forstall/Gangadharappa/Cui teach creating widgets for viewing documents using a remote server, but does not expressly teach selecting the document and subset of content using the client, and sending the identifying information to the server. However, Tsimelzon teaches:	[content identifying logic configured to receive], from a particular client device over the communication network, [an indication of a content selection user input indicative of a selected portion of content in a document corresponding to a particular graphical object at a location on a screen of the particular client device] A client sends selection information for a portion of a page [document] to a server (Tsimelzon, ¶¶ 13). The selection information includes a requested web page (Tsimelzon, ¶ 14). The selection information includes a subset of the information on the page (Tsimelzon, ¶ 14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Tsimelzon with those of Jambou, Gangadharappa, and Cui. Doing so would have been a matter of simple substitution of one known element (defining the widgets on the same device as the widget application, as in Jambou) for another (defining the widgets remotely, as in Tsimelzon) to obtain a predictable result (a remote widget system, wherein the application, document, and portion thereof are defined using the client device).
Regarding dependent claim 9, the rejection of parent claim 8 is incorporated and Jambou/Gangadharappa/Cui/Tsimelzon further teaches:	wherein the content record stores a visualization identifier that identifies a visualization type associated with the graphical object. The user may define an area for display, and an additional area as a scrollable part accessible via a scroll bar (Jambou, ¶ 19). The user definitions are stored as metadata [identifiers] with the widget (Jambou, ¶ 46).
Regarding dependent claim 10, the rejection of parent claim 8 is incorporated and Jambou/Gangadharappa/Cui/Tsimelzon further teaches:	wherein the synchronization logic comprises:	source-to-client device synchronization logic configured to synchronize the changes in the selected content, from the document to the graphical object on the particular client device. The virtual display sends updates to the widget to refresh the display (Jambou, ¶ 40).
Regarding dependent claim 11, the rejection of parent claim 10 is incorporated and Jambou/Gangadharappa/Cui/Tsimelzon further teaches:	wherein the synchronization logic comprises:	modification merging logic configured to receive a modification to the selected content, made on the particular client device, and merge the modification to the document. Actions by the user on the widget at the mobile device are copied to the application on the host device (Jambou, ¶ 25).
Claims 12–16 and 18–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Forstall in view of Jambou, Chaudhri, and Tsimelzon.
Regarding independent claim 12, Forstall teaches [a] method of controlling a mobile device having a display device, the method comprising:	instructing the display device to display a pinning actuator; A clipping application may have a toolbar or toolbars with tools [actuators] for performing various functions (Forstall, ¶ 125).	based on detected actuation of the pinning actuator, generating an object, that corresponds to a document authoring application and is associated with a location on a user interface display on the display device; A standalone application, e.g. a word processor (Forstall, ¶ 46); a user may select a clipping engine [pinning system] to clip [pin] content (Forstall, ¶ 50); the user may launch the clipping application to make the clipping (Forstall, ¶ 61). 	instructing the display device to display a content selection actuator on the display device; A user may select an area of interest of content to be clipped (Forstall, ¶¶ 53, 55, 63). The clipping application may have a toolbar or toolbars with tools [actuators] for performing the various functions (Forstall, ¶ 125).	based on detected actuation of the content selection actuator,	selecting content from a remotely stored source document corresponding to the document authoring application, the selected content comprising a subset of content in the remotely stored source document, and The content source may be a document (Forstall, ¶ 46) that is external to the device (Forstall, ¶ 45), and may be a shared document (Forstall, ¶ 116). 	[…]	receiving, from the remote server, update data […] and represents an update to the subset of content from the remotely stored source document; and The content in the clipping may be refreshed according to a timer-based frequency (Forstall, ¶ 71) or based on updates received from, e.g. a publish-and-subscribe system [remote pinning service] (Forstall, ¶ 129). The content source is external to the device (Forstall, ¶ 45).	instructing the display device to display the update data on the graphical object; A presentation engine presents the clipped content, e.g. in the user interface (Forstall, ¶ 57).	[…]
Forstall teaches pinning objects, but does not expressly teach a remote pinning system using “object identifiers”. However, Jambou teaches:	transmitting, to a remote server that is remote from the mobile device over a communication network, an object identifier that identifies the graphical object; A remote computing device provides widgets to mobile devices (Jambou, ¶ 21). A widget [pinned object] is created, and a unique widget identifier [object identifier] is generated that associates a virtual display with an application (Jambou, ¶ 23); the application is displayed on the virtual display, and the widget displays the content from the virtual display (Jambou, ¶ 23); an indication including the identifier may be sent from the widget to the widget application (Jambou, ¶ 25); the unique widget identifier is used to map the widget to the virtual display (Jambou, ¶ 25).	[…] a document identifier that identifies the remotely stored source document and a content identifier that identifies the subset of content selected from the remotely stored source document; The widget application receives user input specifying an application to display in a widget (Jambou, ¶ 38). The application may be for displaying documents (Jambou, ¶ 18). The widget application receives user input specifying a portion of an application GUI (Jambou, ¶ 39).	[receiving, from the remote server, update data] associated with the transmitted object identifier [and represents an update to the subset of content from the remotely stored source document] The user input is transmitted with the unique identifier in order to, e.g. refresh the widget or transmit a result of a widget operation (Jambou, ¶ 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Jambou with those of Forstall. One would have been motivated to do so in order to enable the user to create widgets from arbitrary applications using virtual displays mapped to the widgets based on the identifiers (Jambou, ¶¶ 25–27).
Forstall/Jambou teaches configuring preferences such as interactivity, display area, sound, etc. (Forstall, ¶ 55) but does not expressly teach switching between visualizations of content. However, Chaudhri teaches:	instructing the user interface display device to display a visualization actuator; and An icon for setting widget preferences may be displayed, e.g. in response to a mouseover (Chaudhri, ¶ 110). A stocks widget has buttons for editing which stocks are displayed, or selecting the timescale for a graph (Chaudhri, ¶ 187, FIG. 19).	based on detected actuation of the visualization selection actuator, switching between visualizing the selected content on the pinned object through a first visualization to visualizing the selected content on the pinned object through a second visualization. The user can change the preferences from the menu displayed in response to selecting the icon (Chaudhri, ¶ 111). The widget configuration options can include changing the format of the display of data, e.g. for package tracking or time display (Chaudhri, ¶ 191, 193) or the paper color/font for a sticky note (Chaudhri, ¶ 111).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Forstall/Jambou with those of Chaudhri. One would have been motivated to do so in order to make it easier to configure the user interface, thereby allowing the user to more easily make use of the information displayed (Chaudhri, ¶¶ 15–20).
Forstall/Jambou/Chaudhri teaches creating widgets for viewing documents using a remote server, but does not expressly teach selecting the document and subset of content using the client, and sending the identifying information to the server. However, Tsimelzon teaches:	transmitting, to the remote server, a document identifier that identifies the remotely stored source document and a content identifier that identifies the subset of content selected from the remotely stored source document A client sends selection information for a portion of a page [document] to a server (Tsimelzon, ¶¶ 13). The selection information includes a requested web page (Tsimelzon, ¶ 14). The selection information includes a subset of the information on the page (Tsimelzon, ¶ 14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Tsimelzon with those of Forstall, Jambou, and Chaudhri. Doing so would have been a matter of simple substitution of one known element (defining the widgets on the same device as the widget application, as in Jambou) for another (defining the widgets remotely, as in Tsimelzon) to obtain a predictable result (a remote widget system, wherein the application, document, and portion thereof are defined using the client device).
Regarding dependent claim 13, the rejection of parent claim 12 is incorporated and Forstall/Jambou/Chaudhri/Tsimelzon further teaches:	detecting a content modification user input representing a modification to the content displayed on the graphical object. The clipping may be refreshed in various ways, including automatic refreshing based on updates to the content source (Forstall, ¶ 71). The clipping may be reconfigured by the user, e.g. resizing or scrolling (Forstall, ¶¶ 98–100). The user may interact with the clipped content such as by selecting links or entering data into a form (Forstall, ¶ 56).
Regarding dependent claim 14, the rejection of parent claim 13 is incorporated and Forstall/Jambou/Chaudhri/Tsimelzon further teaches:	sending an indication of the modified content to the remote server. The clipping to responds to the input, e.g. link selection or form input (Forstall, ¶ 56). The interaction engines sends the interactions to, e.g. the clipped application (Forstall, ¶ 133).
Regarding dependent claim 15, the rejection of parent claim 12 is incorporated and Forstall/Jambou/Chaudhri/Tsimelzon further teaches:	based on a visualization selection user input, identifying a selected visualization; and The user can change the preferences from the menu displayed in response to selecting the icon (Chaudhri, ¶ 111). The widget configuration options can include changing the format of the display of data, e.g. for package tracking or time display (Chaudhri, ¶ 191, 193) or the paper color/font for a sticky note (Chaudhri, ¶ 111).	displaying the graphical object with the selected visualization. The widget is restored, reflecting any changes made via the preferences controls, after the user dismisses the preferences controls (Chaudhri, ¶ 111).
Regarding dependent claim 16, the rejection of parent claim 15 is incorporated and Forstall/Jambou/Chaudhri/Tsimelzon further teaches:	wherein displaying comprises:	generating a visualization identifier that identifies the selected visualization; and Widget preferences are stored by the server [and therefore preference data must be received from the client, i.e. a “visualization identifier”] (Chaudhri, ¶ 132).	sending the visualization identifier to the remote computing system. The configuration information is stored by the dashboard server (Chaudhri, ¶ 122). The configuration information includes the widget preferences (Chaudhri, ¶ 132).
Regarding dependent claim 18, the rejection of parent claim 15 is incorporated and Forstall/Jambou/Chaudhri/Tsimelzon further teaches:	wherein displaying comprises:	generating a display to switch between visualizing the selected content on the graphical object through a first visualization to visualizing the selected content on the graphical object through a second visualization based on the detected actuation of the visualization selection actuator. The preferences may be displayed, e.g. in a conventional dialog box, or on the “back” of the widget using a flip over animation (Chaudhri, ¶¶ 110–111).
Regarding dependent claim 19, the rejection of parent claim 18 is incorporated and Forstall/Jambou/Chaudhri/Tsimelzon further teaches:	detecting user actuation of a visualization-specific actuator; and	performing visualization-specific functions based on the detected user actuation and the selected visualization. Different widgets have different types of configuration options, e.g. a digital or analog option for a clock widget, location configuration for weather or traffic widgets, etc. (Chaudhri, ¶¶ 185–198).
Regarding dependent claim 20, the rejection of parent claim 12 is incorporated and Forstall/Jambou/Chaudhri/Tsimelzon further teaches:	wherein the user interface display is selected based on the actuation of the pinning actuator. A user may select an area of interest of content to be clipped (Forstall, ¶¶ 53, 55, 63). The clipping application may have a toolbar or toolbars with tools [actuators] for performing the various functions (Forstall, ¶ 125).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 6 p.m. (ET)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.
                                                                                                                                                                                                 
/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176